Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 23, 2021

                                     No. 04-21-00246-CV

                          IN THE INTEREST OF R.R., A CHILD,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00605
                            Honorable Peter Sakai, Judge Presiding

                                        ORDER

        This is an accelerated appeal from a final order terminating appellants’ parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. The reporter’s record was due on June 21, 2021. However,
the court reporter, Kristin Anderson, has filed a notification of late record requesting an
extension of time to file the reporter’s record. The request is GRANTED. The reporter’s record
is due on or before July 1, 2021.

       Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.



                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court